Exhibit 10.46C

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This Third Amendment to Employment Agreement is made and entered into on the 6th
day of March, 2007, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware
corporation, CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and EDWARD
C. NAFUS (the “Executive”). CSGS and Systems collectively are referred to in
this First Amendment and the Employment Agreement as the “Companies”.

* * *

WHEREAS, the Companies and the Executive entered into an Employment Agreement
dated November 17, 1998 (the “Employment Agreement”), a First Amendment thereto
dated January 11, 2005 (the “First Amendment”), and a Second Amendment thereto
dated March 8, 2005 (the “Second Amendment”); and

WHEREAS, the Companies and the Executive desire to amend the Employment
Agreement as herein set forth;

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements of
the parties contained in this document, the Companies and the Executive agree as
follows:

1. Paragraph 2 of the Employment Agreement hereby is amended in its entirety so
as to read as follows:

“2. Term of Employment. The employment of the Executive under this agreement
shall begin on the date of this agreement and shall continue until the first to
occur of (a) the Executive’s death, (b) the effective date of the Executive’s
voluntary resignation as an employee of the Companies, (c) the effective date of
the termination of the Executive’s employment by the Companies by reason of the
Executive’s disability pursuant to Paragraph 10(b) of this agreement, (d) the
effective date of the termination of the Executive’s employment by the Companies
for cause pursuant to Paragraph 10(c) of this agreement, (e) the effective date
of the termination of the Executive’s employment by the Companies for any reason
other than cause or the Executive’s death or disability pursuant to Paragraph
10(d) or Paragraph 10(e) of this agreement, or (f) the effective date of the
termination of the Executive’s employment pursuant to Paragraph 10(f) of this
agreement. Upon the termination of the employment of the Executive under this
agreement, the applicable provisions of Paragraph 10 of this agreement shall
become effective; and the Companies and the Executive thereupon and thereafter
shall comply with the applicable provisions of Paragraph 10 of this agreement.”

2. Upon the execution of this Third Amendment to Employment Agreement, any
subsequent reference to the Employment Agreement shall mean the Employment
Agreement as



--------------------------------------------------------------------------------

amended by the First Amendment, the Second Amendment, and this Third Amendment
to Employment Agreement. As amended by the First Amendment, the Second
Amendment, and this Third Amendment to Employment Agreement, the Employment
Agreement shall remain in full force and effect according to its terms.

IN WITNESS WHEREOF, each of the parties has caused this Third Amendment to
Employment Agreement to be executed as of the date first set forth above.

 

CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation By:  

/s/ ROBERT M. SCOTT

 

Robert M. Scott, Executive Vice President

and Chief Operating Officer

CSG SYSTEMS, INC., a Delaware

corporation

By:  

/s/ ROBERT M. SCOTT

  Robert M. Scott, Executive Vice President   and Chief Operating Officer    

/s/ EDWARD C. NAFUS

  Edward C. Nafus

 

2